Citation Nr: 1441477	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-30 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right upper extremity, to include as secondary to the service-connected type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as secondary to the service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel
INTRODUCTION

The Veteran served on active duty from January 1957 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not shown to have peripheral neuropathy of the right or left upper extremity.  


CONCLUSION OF LAW

The Veteran does not have peripheral neuropathy of the right or left upper extremity that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).   

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2009 from the RO to the Veteran which was issued prior to the RO decision in February 2010.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.   

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.   

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the appeal.   

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The record indicates that the Veteran served on active duty from January 1957 to September 1977; he served in Vietnam from October 4, 1965 to September 26, 1966 and from March 6, 1968 to March 4, 1969.  His DD Form 214 reflects that he was awarded the National Defense Service Medal, the Vietnam Service Medal, the Bronze Star Medal, and the Republic of Vietnam Campaign Medal with Device 1960.  The service treatment records (STRs) are negative for any complaints, findings or diagnoses of peripheral neuropathy of the upper extremities.  

Post-service treatment reports from Dr. J. F. Hull, dated from November 2006 to January 2009, show that the Veteran was diagnosed with diabetes mellitus type II., hypertension and coronary artery disease.  

On the occasion of a VA examination in June 2009, the Veteran indicated that he was diagnosed with diabetes mellitus in December 2004; however, the record establishes a diagnosis of diabetes in 2006.  He did not describe any current symptoms or or complaints that he attributed to diabetes.  No neurologic complications were found on examination.  The pertinent diagnosis was diabetes mellitus type II.  

By a rating action in June 2009, the RO granted service connection for type II diabetes mellitus associated with herbicide exposure, evaluated as 20 percent disabling, effective January 21, 2009.  

The Veteran's claim for service connection for peripheral neuropathy of the upper extremities (VA Form 21-4138) was received in July 2009.  Submitted in support of the claim were treatment reports from Dr. J. F. Hull, dated from January 2006 to July 2009, which show that the Veteran received ongoing clinical attention and treatment for diabetes, coronary artery disease and degenerative joint disease of the left knee.  These records do not reflect any findings of or treatment for a neurological disorder involving the upper extremities.  

The Veteran was afforded a VA examination in December 2009.  At that time, the Veteran reported problems with tingling and numbness in his fingers and feet, worse in his feet.  Examination of the upper extremities was normal.  The lower extremities had decreased vibration, decreased light touch and decreased pain; the affected nerves were the small distal and large distal/peripheral nerves.  The diagnosis was bilateral lower extremity peripheral neurophathy.  

Received in November 2012 were VA progress notes dated from January 2011 to February 2012, which reflect ongoing clinical attention and treatment for diabetes, coronary artery disease, renal insufficiency, and hypertension.  These records do not reflect any findings of or treatment for a neurological disorder involving the upper extremities.  

III.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).   

Service connection for an organic disease of the nervous system may be presumed if manifested to a compensable degree within one year of separation from military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) ; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Prior to the Veteran's claim, there was an amendment made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  It was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service- connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for peripheral neuropathy of the right or left upper extremity, claimed as secondary to diabetes mellitus, type II.  Significantly, the Board notes that the existence of a current disability is required.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Significantly, the STRs are completely silent are negative for any complaints, findings or diagnoses of peripheral neuropathy of the upper extremities.  In fact, on the retirement examination in August 1977, clinical evaluation of the upper extremities was normal.  Moreover, post-service VA and private medical records are completely silent with respect to any findings of peripheral neuropathy of the upper extremities.  There is no current diagnosis of peripheral neuropathy of the upper extremities.  In the absence of a current diagnosis of peripheral neuropathy affecting the upper extremities, service connection is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's assertions that he suffers from symptoms of peripheral neuropathy of the upper extremities related to his service-connected diabetes.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for peripheral neuropathy of the upper extremities.  As already noted, Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim of service connection for peripheral neuropathy of the upper extremities is denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   


ORDER

Service connection for peripheral neuropathy of the right upper extremity, including as secondary to diabetes mellitus type II, is denied.   

Service connection for peripheral neuropathy of the left upper extremity, including as secondary to diabetes mellitus type II, is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


